DETAILED ACTION

Status of Claims
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendments, the provisional rejection of claims 1 and 10 on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/035,876 (reference application) are withdrawn.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 10 and their corresponding dependent claims under 35 U.S.C. 102 and 103 in the section titled “Claims Rejections under 35 U.S.C. 102 and 103” starting on page 8 of the reply filed 09/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections below.

Applicant's arguments from the second paragraph of page 10 to the first paragraph of page 11 of the reply filed 09/29/2022 have been fully considered but they are not persuasive. Applicant argues that Friend does not disclose wherein the tracking apparatus with the base is an independent apparatus in the worksite and acquiring data by at least one sensor, wherein the acquired data comprises inclination and heading of at least one of: the tracking apparatus.
However, the examiner disagrees. For example, in paragraph [0023], Friend discloses a haul machine 110 (tracking apparatus) including a perception device 120 and processor 130; the examiner understands that the haul machine is at least an independent apparatus in the worksite under its broadest reasonable interpretation in that it is independent from the worksite and loading machine (machine).
In paragraph [0033], Friend discloses that haul machine 110 (tracking apparatus) may include an inertial measurement unit (IMU) 170 which typically comprises, for example, accelerometers, gyroscopes, and magnetometers, where processor 130 may be configured to use information obtained from IMU 170 for determining changes in three-dimensional position and orientation [at least inclination and heading of the tracking apparatus] of haul machine 110 between determinations of position and orientation using information obtained from perception device 120. The examiner understands that this sensor data is also at least used to determine the location and orientation of the machine in the worksite, where the position and orientation of the haul machine can be determined and updated before acquiring and using the corresponding information obtained from perception device 120, for example. See the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2014/0146167 A1), in view of Sasaki (US 2018/0274920 A1) and Hanson (US 2018/0350100 A1).

	Regarding claim 1, Friend discloses a method for determining location and orientation of a machine in a worksite, the machine being equipped with at least one zero dimensional marker point (In paragraph [0022], Friend discloses fiducials 190a and 190b (marker points) on loading machine 180 (machine); the examiner understands that the marker points must at least inherently be or include a zero dimensional point, where a “point” is inherently “zero dimensional” and any fiducial must be composed of at least “zero dimensional” points) and the worksite being equipped with a zero dimensional reference point (In paragraph [0046], Friend discloses fiducials 631a and 631b (reference points) indicating a reference location 630 in a mining site 600 (worksite)), wherein the at least one zero dimensional marker point is attached to the machine (In paragraph [0022], Friend discloses fiducials 190a and 190b (marker points) on loading machine 180 (machine)) and has a location determined in a machine coordinate system (In paragraphs [0023-0025], Friend discloses that perception device 120 and processor 130 (of haul machine 110) identifies the presence of at least one fiducial 190a in the field of view and determines a relative distance and orientation to the fiducial 190a (marker point) and/or loading machine 180 (machine); in paragraph [0021], Friend discloses that a location may be a coordinate such as distances from a reference point that specifies where a machine is or may be situated at a mining site; the examiner understands the machine coordinate system to be at least a coordinate system for providing the relative locations of the haul machine 110 and loading machine 180) and the zero dimensional reference point is in the worksite (In paragraph [0046], Friend discloses fiducials 631a and 631b (reference points) indicating a reference location 630 in a mining site 600 (worksite)) and has a location determined in a worksite coordinate system (In paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a position of mining truck 300 (tracking apparatus); in paragraph [0021], Friend discloses that a location may be a coordinate such as distances from a reference point that specifies where a machine is or may be situated at a mining site; the examiner understands the worksite coordinate system to be at least a coordinate system for providing the relative positions of the reference point and position of the tracking apparatus), the method comprising:
setting a single tracking apparatus to the worksite (In paragraph [0023], Friend discloses a haul machine 110 (tracking apparatus) including a perception device 120 and processor 130) without requiring the tracking apparatus to be set to any specific position and orientation other than facing the single tracking apparatus into a direction of the machine and the zero dimensional reference point (In paragraphs [0045-0046], Friend discloses that the processor 130 may be configured to obtain information from a fiducial visible along a line of sight; the examiner understands that as long the perception device 120 has a line of sight to a fiducial on loading machine 180 and fiducial indicating a reference location, that the haul machine 110 is not required to be set to any specific position or orientation), the tracking apparatus being set to the worksite by a portable base, wherein the tracking apparatus with the base is an independent apparatus in the worksite at least one of: fixed, stationary, or capable to move (In paragraph [0023], Friend discloses a haul machine 110 (tracking apparatus) including a perception device 120 and processor 130; the examiner understands the haul machine to at least be capable of moving or being stationary, and that the haul machine is at least an independent apparatus in the worksite in that it is independent from the worksite and loading machine);
acquiring data by the tracking apparatus by tracking zero dimensional reference point and zero dimensional marker point locations with respect to the tracking apparatus (In paragraphs [0023-0025], Friend discloses that perception device 120 and processor 130 identifies the presence of at least one fiducial 190a in the field of view and determines a relative distance and orientation to the fiducial 190a (marker point) and/or loading machine 180 (machine); in paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a position of mining truck 300 (tracking apparatus); see also paragraph [0021], where Friend defines “position” to be a location also having a respective orientation for a machine), the acquired data comprising identification data configured to identify the zero dimensional reference point, the at least one zero dimensional marker point, and locations thereof relative to the tracking apparatus (In paragraph [0023], Friend discloses that a fiducial may encode an identifier that identifies one machine from another and/or encode an identifier that identifies a portion of a machine to which it is attached, and processor 130 may be configured to decode this identifier from one or more images obtained via the camera);
transmitting the acquired data from the tracking apparatus to at least one position determination unit (In paragraph [0025], Friend discloses that processor 130 (position determination unit) determines the location or position of a fiducial based on data from perception device 120; the examiner understands that the acquired data from the perception device 120 (of tracking apparatus) must at least be transmitted to the processor 130 (position determination unit) to be used in the determination made by the processor 130); and
	acquiring data by at least one sensor, wherein the acquired data comprises inclination and heading of at least one of: the tracking apparatus or the machine (In paragraph [0033], Friend discloses that haul machine 110 (tracking apparatus) may include an inertial measurement unit (IMU) 170 which typically comprises, for example, accelerometers, gyroscopes, and magnetometers, where processor 130 may be configured to use information obtained from IMU 170 for determining changes in three-dimensional position and orientation [at least inclination and heading of the tracking apparatus] of haul machine 110 between determinations of position and orientation using information obtained from perception device 120);
	transmitting data from the at least one sensor to the position determination unit (In paragraph [0025], Friend discloses that processor 130 (position determination unit) determines the location or position of a fiducial based on data from perception device 120; the examiner understands that the acquired data from the perception device 120 (of tracking apparatus) must at least be transmitted to the processor 130 (position determination unit) to be used in the determination made by the processor 130); and
determining by the at least one position determination unit, based at least in part on the acquired data, the location and orientation of the machine in the worksite (In paragraphs [0023-0025], Friend discloses that perception device 120 and processor 130 identifies the presence of at least one fiducial 190a in the field of view and determines a relative distance and orientation to the fiducial 190a (marker point) and/or loading machine 180 (machine); in paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a position of mining truck 300 (tracking apparatus); see also paragraph [0021], where Friend defines “position” to be a location also having a respective orientation for a machine).
	Friend does not explicitly disclose wherein the tracking apparatus is at least one of: set to the worksite to a fixed position on ground, or a drone being at least one of: stationary, or capable to move;
acquiring data by the tracking apparatus by tracking at same time instants zero dimensional reference point and zero dimensional marker point locations with respect to the tracking apparatus.
However, Sasaki teaches wherein the tracking apparatus is at least one of: a drone being at least one of: stationary, or capable to move (In paragraphs [0025-0029], Sasaki teaches that an unmanned aerial vehicle (UAV) [drone] flies over a civil engineering work site in which construction machines operate, and capture sensor data of identification markers on the construction machines to determine location data of the targets; the examiner understands the UAV to be capable of being stationary and capable of movement).
Sasaki is considered to be analogous to the claimed invention in that they both pertain to using a UAV as a tracking apparatus for machines in a worksite. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a UAV as taught by Sasaki with the method as disclosed by Friend, where using a drone may be advantageous, for example, in providing a wider or larger range of view for the sensors of the tracking device. Additionally, the use of a drone may be advantageous in that the tracking apparatus can fly above the worksite, and not otherwise block or impede any operations.
The combination of Friend and Sasaki does not explicitly disclose acquiring data by the tracking apparatus by tracking at same time instants zero dimensional reference point and zero dimensional marker point locations with respect to the tracking apparatus.
However, Hanson teaches acquiring data by the tracking apparatus by tracking at same time instants zero dimensional reference point and zero dimensional marker point locations with respect to the tracking apparatus (In paragraphs [0031-0032], Hanson teaches capturing an image of a robot in an environment, wherein the camera may be positioned in or adjacent the operating environment in such a way that at least one robot reference mark [marker point] and at least three environment reference marks [reference point] are in the field of view of the camera [are captured in the same image, i.e. at the same time instant]).
Hanson is considered to be analogous to the claimed invention in that they both pertain to determining a position of a robot relative to an environment by capturing data of a reference point and marker point at the same time instants. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanson with the method as disclosed by the combination of Friend and Sasaki, where capturing the reference point and marker point within the same image ensures the accuracy of their relative positioning, which advantageously increases the accuracy of the tracking and positioning of the machine, for example.

Regarding claim 2, Friend further discloses wherein the tracking apparatus further acquires data relating to stability of the tracking apparatus by at least one of:
at least one gyroscope or at least one accelerometer (In paragraph [0033], Friend discloses that haul machine 110 (tracking apparatus) may include an inertial measurement unit (IMU) 170 which typically comprises, for example, accelerometers or gyroscopes, where processor 130 may be configured to use information obtained from IMU 170 for determining changes in position and orientation of haul machine 110 between determinations of position and orientation using information obtained from perception device 120; the examiner understands data obtained from the IMU to be data at least relating to stability of the tracking apparatus).

Regarding claim 7, Friend further discloses wherein acquiring data by tracking location of the reference point with respect to the tracking apparatus is accompanied by identifying the initial location of the reference point by at least one of: semi-automatically or automatically (In paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a location or position of mining truck 300 (tracking apparatus); the examiner understands that the tracking apparatus must identify the location of the reference point to determine its own relative position; see also fig. 7 and paragraph [0050], where Friend discloses that processor 130 detects fiducials in the information obtained from one or more perception devices 120; the examiner understands the recognition of fiducials by the processor to be an automatic process).

Regarding claim 10, Friend discloses a positioning system for determining location and orientation of a machine in a worksite, wherein the positioning system comprises:
a zero dimensional reference point in the worksite (In paragraph [0046], Friend discloses fiducials 631a and 631b (reference points) indicating a reference location 630 in a mining site 600 (worksite); the examiner understands that the reference point must at least inherently be or include a zero dimensional point, where a “point” is inherently “zero dimensional” and any fiducial must be composed of at least “zero dimensional” points) having a location determined in a worksite coordinate system (In paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a position of mining truck 300 (tracking apparatus); in paragraph [0021], Friend discloses that a location may be a coordinate such as distances from a reference point that specifies where a machine is or may be situated at a mining site; the examiner understands the worksite coordinate system to be at least a coordinate system for providing the relative positions of the reference point and position of the tracking apparatus);
at least one zero dimensional marker point on the machine (In paragraph [0022], Friend discloses fiducials 190a and 190b (marker points) on loading machine 180 (machine)) having a location determined in a machine coordinate system (In paragraphs [0023-0025], Friend discloses that perception device 120 and processor 130 (of haul machine 110) identifies the presence of at least one fiducial 190a in the field of view and determines a relative distance and orientation to the fiducial 190a (marker point) and/or loading machine 180 (machine); in paragraph [0021], Friend discloses that a location may be a coordinate such as distances from a reference point that specifies where a machine is or may be situated at a mining site; the examiner understands the machine coordinate system to be at least a coordinate system for providing the relative locations of the haul machine 110 and loading machine 180);
a single tracking apparatus set to the worksite (In paragraph [0023], Friend discloses a haul machine 110 (tracking apparatus) including a perception device 120 and processor 130) without requiring the tracking apparatus to be set to any specific position and orientation other than facing the single tracking apparatus into a direction of the machine and the zero dimensional reference point (In paragraphs [0045-0046], Friend discloses that the processor 130 may be configured to obtain information from a fiducial visible along a line of sight; the examiner understands that as long the perception device 120 has a line of sight to a fiducial on loading machine 180 and fiducial indicating a reference location, that the haul machine 110 is not required to be set to any specific position or orientation), the tracking apparatus being set to the worksite by a portable base, wherein the tracking apparatus with the base is an independent apparatus in the worksite and is at least one of: fixed, stationary, or capable to move (In paragraph [0023], Friend discloses a haul machine 110 (tracking apparatus) including a perception device 120 and processor 130; the examiner understands the haul machine to at least be capable of moving or being stationary, and that the haul machine is at least an independent apparatus in the worksite in that it is independent from the worksite and loading machine), wherein the tracking apparatus is set to the worksite for tracking zero dimensional reference point and zero dimensional marker point locations (In paragraphs [0023-0025], Friend discloses that perception device 120 and processor 130 identifies the presence of at least one fiducial 190a in the field of view and determines a relative distance and orientation to the fiducial 190a (marker point) and/or loading machine 180 (machine); in paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a position of mining truck 300 (tracking apparatus); see also paragraph [0021], where Friend defines “position” to be a location also having a respective orientation for a machine);
at least one sensor at least one of: set to the tracking apparatus to determine inclination and heading of the tracking apparatus (In paragraph [0033], Friend discloses that haul machine 110 (tracking apparatus) may include an inertial measurement unit (IMU) 170 which typically comprises, for example, accelerometers, gyroscopes, and magnetometers, where processor 130 may be configured to use information obtained from IMU 170 for determining changes in three-dimensional position and orientation [at least inclination and heading of the tracking apparatus] of haul machine 110 between determinations of position and orientation using information obtained from perception device 120); and
at least one position determination unit operable to receive data acquired by the tracking apparatus identifying the zero dimensional reference point, the at least one zero dimensional marker point, and locations thereof relative to the tracking apparatus (In paragraph [0025], Friend discloses that processor 130 (position determination unit) determines the location or position of a fiducial based on data from perception device 120), 
operable to receive data from the at least one sensor (In paragraph [0025], Friend discloses that processor 130 (position determination unit) determines the location or position of a fiducial based on data from perception device 120; the examiner understands that the acquired data from the perception device 120 (of tracking apparatus) must at least be transmitted to the processor 130 (position determination unit) to be used in the determination made by the processor 130), and
operable to determine, based at least in part on the received data, the location and orientation of the machine in the worksite coordinate system (In paragraphs [0023-0025], Friend discloses that perception device 120 and processor 130 identifies the presence of at least one fiducial 190a in the field of view and determines a relative distance and orientation to the fiducial 190a (marker point) and/or loading machine 180 (machine); in paragraph [0046], Friend discloses that processor 130 may be configured to obtain information from fiducial 631a (reference point) via perception device 120 for determining a position of mining truck 300 (tracking apparatus); see also paragraph [0021], where Friend defines “position” to be a location also having a respective orientation for a machine).
Friend does not explicitly disclose wherein the tracking apparatus is at least one of: set to the worksite to a fixed position on ground, or a drone being at least one of: stationary, or capable to move;
wherein the tracking apparatus is set to the worksite for tracking at same time instants zero dimensional reference point and zero dimensional marker point locations.
However, Sasaki teaches wherein the tracking apparatus is at least one of: a drone being at least one of: stationary, or capable to move (In paragraphs [0025-0029], Sasaki teaches that an unmanned aerial vehicle (UAV) [drone] flies over a civil engineering work site in which construction machines operate, and capture sensor data of identification markers on the construction machines to determine location data of the targets; the examiner understands the UAV to be capable of being stationary and capable of movement).
Sasaki is considered to be analogous to the claimed invention in that they both pertain to using a UAV as a tracking apparatus for machines in a worksite. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a UAV as taught by Sasaki with the system as disclosed by Friend, where using a drone may be advantageous, for example, in providing a wider or larger range of view for the sensors of the tracking device. Additionally, the use of a drone may be advantageous in that the tracking apparatus can fly above the worksite, and not otherwise block or impede any operations.
The combination of Friend and Sasaki does not explicitly disclose acquiring data by the tracking apparatus by tracking at same time instants zero dimensional reference point and zero dimensional marker point locations with respect to the tracking apparatus.
However, Hanson teaches wherein the tracking apparatus is set to the worksite for tracking at same time instants zero dimensional reference point and zero dimensional marker point locations (In paragraphs [0031-0032], Hanson teaches capturing an image of a robot in an environment, wherein the camera may be positioned in or adjacent the operating environment in such a way that at least one robot reference mark [marker point] and at least three environment reference marks [reference point] are in the field of view of the camera [are captured in the same image, i.e. at the same time instant]).
Hanson is considered to be analogous to the claimed invention in that they both pertain to determining a position of a robot relative to an environment by capturing data of a reference point and marker point at the same time instants. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hanson with the system as disclosed by the combination of Friend and Sasaki, where capturing the reference point and marker point within the same image ensures the accuracy of their relative positioning, which advantageously increases the accuracy of the tracking and positioning of the machine, for example.

Regarding claim 11, Friend further discloses wherein the at least one position determination unit is further operable to receive data acquired by the machine (In paragraph [0028], Friend discloses that processor 130 (position determination unit) may be configured to, via wireless data communication unit 150, obtain information from another machine such as loading machine 180, including an identifier of a fiducial).

Regarding claim 12, Friend further discloses wherein at least one of: the machine or the tracking apparatus comprises one or more sensors for determining at least one of: position, orientation, inclination or heading (In paragraphs [0022-0025], Friend discloses that haul machine 110 (tracking apparatus) includes at least one perception device 120 comprising a camera and/or LIDAR for determining at least position and orientation as expressed above; in paragraph [0033], Friend discloses that haul machine 110 (tracking apparatus) may include an inertial measurement unit (IMU) 170 which typically comprises, for example, accelerometers or gyroscopes, where processor 130 may be configured to use information obtained from IMU 170 for determining changes in position and orientation of haul machine 110 between determinations of position and orientation using information obtained from perception device 120).

Regarding claim 13, Friend further discloses wherein the one or more sensors are at least one of: gyroscope, accelerometer, inclinometer, magnetic compass, satellite- based compass, angle sensor, position sensor or any other sensor suitable for the purpose of determining at least one of: position, location or orientation of at least one of: an object or one or more objects attached to each other (In paragraphs [0022-0025], Friend discloses that haul machine 110 (tracking apparatus) includes at least one perception device 120 comprising a camera and/or LIDAR for determining at least position and orientation as expressed above; in paragraph [0033], Friend discloses that haul machine 110 (tracking apparatus) may include an inertial measurement unit (IMU) 170 which typically comprises, for example, accelerometers or gyroscopes, where processor 130 may be configured to use information obtained from IMU 170 for determining changes in position and orientation of haul machine 110 between determinations of position and orientation using information obtained from perception device 120).

Regarding claim 19, Friend further discloses wherein the at least one position determination unit resides in at least one of: the tracking apparatus (In paragraph [0023], Friend discloses a haul machine 110 (tracking apparatus) including a processor 130 (position determination unit)).

Claims 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2014/0146167 A1), Sasaki (US 2018/0274920 A1), and Hanson (US 2018/0350100 A1), in view of Kolb (US 9,757,859 B1).

Regarding claim 3, the combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the method further comprises determining a tracking state of the tracking apparatus based on the acquired data.
However, Kolb teaches wherein the method further comprises determining a tracking state of the tracking apparatus based on the acquired data (From column 14 line 54 to column 15 line 16, Kolb teaches the operation of a controller 250 when the line of sight between the observer robot 110 (tracking apparatus) and the marker 112 (marker point) on the end effector tool 512 (machine) is broken”; the examiner understands that a determination must be made to determine if the line of sight is broken (state in which tracking is not possible); see also column 15 lines 29-40 where Kolb teaches that “the controller 250 may communicate instructions to a worker robot in order to manipulate the worker robot to restore line of sight between an observer robot and the worker robot”).
Kolb is considered to be analogous to the claimed invention in that they both pertain to a tracking apparatus set to a worksite to determine the location and orientation of machines at the worksite, including determining a tracking state. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining if the line of sight between the tracking apparatus and machine is broken and subsequently operating the machine as taught by Kolb with the method as disclosed by the combination of Friend, Sasaki, and Hanson, where doing so, for example, allows the line of sight to be restored. This is advantageous in that it allows the tracking apparatus to resume tracking the position of the machine if the line of sight is broken and tracking no longer becomes possible.

Regarding claim 4, Kolb further teaches wherein the tracking apparatus determines the tracking state of the tracking apparatus, and the tracking apparatus further transmits to the position determination unit at least one of: the tracking state or change in the tracking state (In column 14 lines 35-53, Kolb discloses that a laser tracker (global sensor 240 disposed on observer robot 110) determines location data indicating the position of the marker 112 with respect to the laser tracker and communicates that data to the controller 250; from column 14 line 54 to column 15 line 16, Kolb discloses that “without a line of sight, the laser tracker on the observer robot 110 may not measure the position of the marker 112”; the examiner understands the communication of data acquired by the laser tracker to the controller 250 (position determination unit) to indicate at least a tracking state, where the position of the marker 112 cannot be detected by the laser tracker and thereby communicated to the controller 250 when line of sight is broken (indicating a state in which tracking is not possible)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement transmitting at least information indicating a tracking state to the position determination unit as taught by Kolb, where doing so, for example, indicates that line of sight needs to be restored to allow tracking. This is advantageous in that it allows the tracking apparatus to resume tracking the position of the machine if the line of sight is broken and tracking no longer becomes possible.

Regarding claim 5, Kolb further teaches wherein an availability of location-based features of the machine is dependent on the tracking state (From column 14 line 54 to column 15 line 16, Kolb discloses the operation of the controller 250 “when the line of sight between the observer robot 110 and the marker 112 on the end effector tool 512 is broken”; the examiner understands that a determination must be made to determine if the line of sight is broken (state in which tracking is not possible; in column 15 lines 29-40, Kolb discloses that “the controller 250 may communicate instructions to a worker robot in order to manipulate the worker robot to restore line of sight between an observer robot and the worker robot”; the examiner understands that this operation of the worker robot is dependent on line of sight being interrupted (a state in which tracking is not possible)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement altering an operation of the machine depending on the tracking state as taught by Kolb, where doing so, for example, allows the line of sight to be restored. This is advantageous in that it allows the tracking apparatus to resume tracking the position of the machine if the line of sight is broken and tracking no longer becomes possible.

Regarding claim 6, Hanson further teaches wherein the tracking state of the tracking apparatus reaching the level of tracking accuracy capable of tracking a point in the worksite coordinate system accurately is determined by at least one of:
acquiring data by tracking at least three reference points with respect to the tracking apparatus (In paragraph [0020], Hanson teaches that “at least three reference marks are provided in operating environment 150” where “three need to be in the field of view of a given image to calculate position information”; see also paragraph [0024], where Hanson teaches that image processor 186 includes “an actual position calculator 187 that calculates the actual position of robot 102 from the calibration image using some or all of robot reference marks 140, 141, 142, 143, 144, 145, 146, 147 with reference to environment reference marks 154, 155, 156, 157”).
It would be obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement calculating the position of the machine when three reference points are in the field of view of the image as taught by, where including at least three reference marks in the image is advantageous in that obtaining information to insure accuracy of the determination of the camera’s relationship to the environment in turn increases the accuracy of the determination of the machine’s respective location and orientation.

Regarding claim 8, the combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the position determination unit further determines a level of accuracy of the determined location and orientation of the machine, and based on the determined level of accuracy, the machine at least one of:
enables the operation modes that may be selected at the current level of accuracy;
indicates an operator if the current level of accuracy is at least one of: below or falling below threshold level regarding the operation mode selected; or
disables operation modes that need more accurate location and orientation of the machine.
However, Kolb discloses wherein the position determination unit further determines a level of accuracy of the determined location and orientation of the machine, and based on the determined level of accuracy, the machine enables the operation modes that may be selected at the current level of accuracy (In column 15 lines 17-28, Kolb discloses that the controller 250 (position determination unit) may communicate instructions to the robotic device 510 to manipulate the end effector tool 512 to restore line of sight to a frequency depending on the accuracy of the local sensors 230, for example, an operation mode is which the robotic device 510 (machine) restores line of sight more frequently than once every 30 seconds is enabled if the local sensors 230 have a very low accuracy).
Kolb is considered to be analogous to the claimed invention in that they both pertain to a tracking apparatus set to a worksite to determine the location and orientation of machines at the worksite, including determining a tracking state. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining if the line of sight between the tracking apparatus and machine is broken and subsequently operating the machine as taught by Kolb with the method as disclosed by the combination of Friend, Sasaki, and Hanson, where doing so, for example, allows the line of sight to be restored. This is advantageous in that it allows the tracking apparatus to resume tracking the position of the machine if the line of sight is broken and tracking no longer becomes possible.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2014/0146167 A1), Sasaki (US 2018/0274920 A1), and Hanson (US 2018/0350100 A1), in view of Fischer (US 2021/0004983 A1).

Regarding claim 9, although in paragraph [0028], Friend discloses that processor 130 (position determination unit) may be configured to, via wireless data communication unit 150, provide a present position and/or orientation of haul machine 110 to another machine, the combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the machine further comprises at least one control unit acquiring data regarding the location and orientation of the machine, and in that the control unit selects at least one position determination unit from which it receives the determined location and orientation of the machine in the worksite.
However, Fischer teaches wherein the machine further comprises at least one control unit acquiring data regarding the location and orientation of the machine (In fig. 1 and paragraphs [0015]-[0016], Fischer teaches that vehicle 110 (machine) includes a computing device 115 (control unit) that operates various aspects of the vehicle; in paragraph [0028], Fischer teaches that “vehicle 110 can include location sensors 116 such as a GPS and an inertial measurement unit (IMU) that can measure a six DoF pose for a vehicle 110”; see also paragraph [0010], where Fischer teaches that a “six DoF pose is defined as a location and an orientation in three-dimensional space”), and in that the control unit selects at least one position determination unit from which it receives the determined location and orientation of the machine in the worksite (In paragraph [0038], Fischer discloses that the vehicle 110 (machine) downloads, via a network 130, a six degree of freedom pose of the vehicle in global coordinates determined by a traffic information system 100 (position determination unit); the examiner understands that at least one computing unit which determined the pose of the vehicle (position determination unit) must be selected at the time of download).
Fischer is considered to be analogous to the claimed invention in that they both to pertaining to determining the location and orientation of a machine based on sensor data of markers disposed on the machine. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement obtaining the determined location and orientation of the machine at the machine as taught by Fischer with the method as disclosed by the combination of Friend, Sasaki, and Hanson, where the information can be used to operate the machine, as suggested by Fischer in paragraph [0027]. This is advantageous, as the machine computing device can, for example, combine the received location and orientation data with other data determined by its local sensors “to improve the accuracy and timeliness” of the location and orientation data, as suggested by Fischer in paragraph [0038].

Regarding claim 20, although in paragraph [0028], Friend discloses that processor 130 (position determination unit) may be configured to, via wireless data communication unit 150, provide a present position and/or orientation of haul machine 110 to another machine, the combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the machine further comprises at least one control unit operable to acquire data regarding the location and orientation of the machine, the at least one control unit being further operable to receive data from the at least one position determination unit.
However, Fischer teaches wherein the machine further comprises at least one control unit operable to acquire data regarding the location and orientation of the machine (In fig. 1 and paragraphs [0015]-[0016], Fischer teaches that vehicle 110 (machine) includes a computing device 115 (control unit) that operates various aspects of the vehicle; in paragraph [0028], Fischer teaches that “vehicle 110 can include location sensors 116 such as a GPS and an inertial measurement unit (IMU) that can measure a six DoF pose for a vehicle 110”; see also paragraph [0010], where Fischer teaches that a “six DoF pose is defined as a location and an orientation in three-dimensional space”), the at least one control unit being further operable to receive data from the at least one position determination unit (In paragraph [0038], Fischer discloses that the vehicle 110 (machine) downloads, via a network 130, a six degree of freedom pose of the vehicle in global coordinates determined by a traffic information system 100 (position determination unit)).
Fischer is considered to be analogous to the claimed invention in that they both to pertaining to determining the location and orientation of a machine based on sensor data of markers disposed on the machine. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement obtaining the determined location and orientation of the machine at the machine as taught by Fischer with the system as disclosed by the combination of Friend, Sasaki, and Hanson, where the information can be used to operate the machine, as suggested by Fischer in paragraph [0027]. This is advantageous, as the machine computing device can, for example, combine the received location and orientation data with other data determined by its local sensors “to improve the accuracy and timeliness” of the location and orientation data, as suggested by Fischer in paragraph [0038].

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2014/0146167 A1), Sasaki (US 2018/0274920 A1), and Hanson (US 2018/0350100 A1), in view of Preisinger (US 2018/0354130 A1).

Regarding claim 14, the combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the tracking apparatus comprises at least two cameras in known positions and orientations to each other.
However, Preisinger teaches wherein the tracking apparatus comprises at least two cameras in known positions and orientations to each other (In fig. 2 and paragraph [0088], Preisinger teaches that an external sensor system 10 (tracking apparatus) comprises “at least three cameras 30, 31, 32” where “the relative position of which is defined or the respective position and alignment in space of which is defined and known by the control side”).
Preisinger is considered to be analogous to the claimed invention in that they both pertain to determining the position and orientation of a machine based on camera tracking. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement at least three cameras in the tracking apparatus with known relative positions and orientations as taught by Preisinger with the positioning system as disclosed by the combination of Friend, Sasaki, and Hanson, as the respective image data can be used to calculate mathematically the actual position and orientation of the tracking target, as suggested by Preisinger in paragraph [0088]. Implementing three cameras is advantageous as it provides more points of view of the tracking target, increasing the accuracy of the determination of the tracking target’s location and orientation.

Regarding claim 15, Friend further discloses wherein at least one camera is equipped with a lens or an objective having such focal point that the camera is capable of accurately determining the reference point locating substantially farther away in the worksite than the machine (In paragraph [0023], Friend discloses that “the camera may be provided with pan, tilt, and/or zoom (PTZ) capability responsive to commands received from processor 130, and processor 130 may be configured to initially use a wide field of view for identifying candidate fiducials, and command the camera to zoom in to a specific area corresponding to a candidate fiducial 190a to obtain more a more detailed image of fiducial 190a, which may be useful for more reliably confirming a fiducial 190a is present and/or determining an identification associated with a fiducial 190a”).
The combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the tracking apparatus comprises at least three cameras in known positions and orientations to each other.
However, Preisinger teaches wherein the tracking apparatus comprises at least three cameras in known positions and orientations to each other (In fig. 2 and paragraph [0088], Preisinger teaches that an external sensor system 10 (tracking apparatus) comprises “at least three cameras 30, 31, 32” where “the relative position of which is defined or the respective position and alignment in space of which is defined and known by the control side”).
Preisinger is considered to be analogous to the claimed invention in that they both pertain to determining the position and orientation of a machine based on camera tracking. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement at least three cameras in the tracking apparatus with known relative positions and orientations as taught by Preisinger with the positioning system as disclosed by the combination of Friend, Sasaki, and Hanson, as the respective image data can be used to calculate mathematically the actual position and orientation of the tracking target, as suggested by Preisinger in paragraph [0088]. Implementing three cameras is advantageous as it provides more points of view of the tracking target, increasing the accuracy of the determination of the tracking target’s location and orientation.

Regarding claim 16, Friend further discloses wherein at least one of the cameras is installed on an adjustable base (In paragraph [0023], Friend discloses that “the camera may be provided with pan, tilt, and/or zoom (PTZ) capability responsive to commands received from processor 130”; the examiner understands that the camera is at least installed on an adjustable base with pan and tilt capabilities).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2014/0146167 A1), Sasaki (US 2018/0274920 A1), Hanson (US 2018/0350100 A1), and Preisinger (US 2018/0354130 A1), in view of Troy (US 2015/0268033 A1).
Although in paragraph [0023], Friend discloses that “the camera may be provided with pan, tilt, and/or zoom (PTZ) capability responsive to commands received from processor 130” and the examiner understands that the tracking apparatus is likely to comprise means for acquiring data relating to the orientation of the camera in order to effectively control the pan and tilt, for example, the combination of Friend, Sasaki, Hanson, and Preisinger does not explicitly disclose wherein the tracking apparatus is further operable to acquire data relating to the orientation of each of the cameras on adjustable bases with respect to the tracking apparatus.
However, Troy teaches wherein the tracking apparatus is further operable to acquire data relating to the orientation of each of the cameras on adjustable bases with respect to the tracking apparatus (In paragraph [0035], Troy teaches that the local positioning system (tracking apparatus) comprises a video camera 40 on a controllable pan tilt mechanism (adjustable base) with angle measurement capability (means for acquiring data relating to the orientation of the camera with respect to the tracking apparatus); see also paragraph [0046], where Troy teaches that “a direction vector 12, that describes the orientation of the camera relative to the fixed coordinate system of the tripod 44 (or other platform on which the pan-tilt unit is attached), is determined from the pan and tilt angles”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement acquiring data from the controllable pan tilt mechanism as taught by Troy with the positioning system as disclosed by the combination of Friend, Sasaki, Hanson, and Preisinger, where doing so allows the calculation of a vector describing the orientation of the camera to be calculated. This is advantageous in that the position of the fiducial is determined based on the camera, where obtaining more information as to the camera’s orientation relative to the tracking apparatus increases the accuracy of the determination of the tracking target’s respective location and orientation. Additionally, it facilitates more accurate control of the orientation of the camera by the processor, for example.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Friend (US 2014/0146167 A1), Sasaki (US 2018/0274920 A1), and Hanson (US 2018/0350100 A1), in view of Kolb (US 9,757,859 B1) and Buehlmann (US 2011/0109915 A1).
Friend discloses at least one marker point being a prism or tag (In paragraph [0024], Friend discloses that when perception device 120 includes a LIDAR unit, retro-reflective material (prism or tag) can be used for fiducial 190a (marker point)),
the at least one position determination unit further comprising receiving means for receiving data (In paragraph [0028], Friend discloses that processor 130 (position determination unit) may be configured to, via wireless data communication unit 150, obtain information from another machine such as loading machine 180, including an identifier of a fiducial).
The combination of Friend, Sasaki, and Hanson does not explicitly disclose wherein the tracking apparatus comprises at least one tachymeter, and wherein the machine further comprises at least one gyroscope in known position with respect to the at least one marker point, the at least one position determination unit being further operable to receive
data relating to the position of the at least one gyroscope with respect to the at least one marker point and
data from the at least one gyroscope.
However, Kolb teaches at least one marker point being a prism or tag (In column 14 lines 35-53, Kolb discloses that the marker 112 mounted on the end effector tool 512 (machine) is a retroreflective marker (prism)), and wherein the machine further comprises at least one gyroscope in known position with respect to at least one marker point (In column 4 lines 21-40, Kolb discloses local sensors mounted on or in the work robot (machine) including an inertial measurement unit (IMU) mounted to the end effector tool, where the examiner understands that the IMU includes at least one gyroscope), the at least one position determination unit further comprising receiving means for receiving
data relating to the position of the at least one gyroscope with respect to the at least one marker point (In column 15 lines 41-64, Kolb discloses that “data indicating the movement of the marker 112 with respect to the one or more reference markers may be communicated to the controller 250” (position determination unit); in column 14 lines 35-53, Kolb discloses that “the marker 112 may be affixed to the end effector tool 512 such that the marker 112 maintains a constant known position relative to the end effector tool 512” where the examiner understands because the relative positions of the marker to the tool and IMU to the tool are both known, the position of the marker to the IMU is also known) and 
data from the at least one gyroscope (In column 9 lines 29-49, Kolb discloses that “based on the specific force and angular rate measurements from the IMU, the controller 250 may include program instructions for determining a location of the IMU, and, consequently, the end effector tool 512, through dead reckoning”; the examiner understands that the controller 250 (position determination unit) must receive data from the IMU (gyroscope) to make this determination).
Kolb is considered to be analogous to the claimed invention in that they both pertain to a tracking apparatus set to a worksite to determine the location and orientation of machines at the worksite, including acquiring data from an IMU comprised in the machine. It would be advantageous to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kolb with the positioning system as disclosed by the combination of Friend, Sasaki, and Hanson, where doing so allows the position determination unit to receive more information relevant to determining the position and orientation of the machine, improving the accuracy of its determination of the position and orientation of the machine.
The combination of Friend, Sasaki, Hanson, and Kolb does not explicitly disclose wherein the tracking apparatus comprises at least one tachymeter.
However, Buehlmann teaches wherein the tracking apparatus comprises at least one tachymeter (In paragraph [0053], Buehlmann teaches a total station 1 (tachymeter) for automatic target tracking of the prism 3 fixed to the working machine 4; see also the abstract where the total station is referred to as a tacheometer (tachymeter)).
Buehlmann is considered to be analogous to the claimed invention in that they both pertain to tracking the position of a work machine via the detection of a mark disposed on the work machine. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a tachymeter tracking apparatus as taught by Buehlmann, where doing so provides a precise relative position of the detected mark. This is advantageous, where the use of a tachymeter or other theodolite in the tracking apparatus can provide an accurate position of a mark disposed on the machine in the global reference frame if the location of the tracking apparatus is understood in the global reference frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Omote (US 2017/0002547 A1) teaches individually recognizing a plurality of recognition markers disposed on a machine at the same time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665